Seawell, J.
Closely examining the evidence upon which plaintiff relies to establish defendant’s negligence, and giving her the benefit of every inference taken in the most favorable light, as required by precedent — Gr. S., 1-183, anno. — we are unable to find anything which does more than to engender speculation. The mere fact of collision, standing alone, raises no inference of defendant’s negligence. Blashfield, Encyc., Auto. Law, sec. 2328, and cited cases. The circumstances of the collision do not materially aid plaintiff in this respect.
There is no evidence as to the speed of the car, except possibly, that plaintiff did not see it when she looked and that it must therefore have come from a great distance in a short time. The inference insisted upon by plaintiff is that defendant must have come from the vicinity of the red light, 175 feet away — and may have crashed that light — and, therefore, must have been driving at an excessive rate. We do not regard *669this evidence as being sufficiently definite in that respect to be of probative value. Plaintiff’s evidence that she was “clipped” almost immediately after coming from between other cars and going into the street would rather negative the charge against defendant that she did not keep proper lookout. At any rate, the inferences as to the movements of plaintiff and those of defendant, as taken from plaintiff’s evidence, are too evenly balanced to justify a conclusion that defendant was at fault. Such an inference does not arise, as we have suggested, from the mere fact of the collision.
It is ours only to apply the principles of law, no matter how much we may share in sympathy for the. injury and suffering caused by this regrettable occurrence, and these require us to affirm the judgment of the trial court.
' Affirmed.